


Exhibit 10.145

    

Midtown Partners & Co., LLC

    

4902 Eisenhower Blvd., Suite 185

Tampa, FL  33634

          

Phone: 813.885.5744 ♦ Fax: 813.885.5911

     


CONSULTING AGREEMENT




This agreement (the “Agreement”), made as of this 1st day of June, 2007, by and
between Cord Blood America Inc., a Florida corporation, (the “Company”), with
its principal place of business at 9000 West Sunset Boulevard, Suite 400, West
Hollywood California, 90069 and MIDTOWN PARTNERS & CO., LLC, (the “Midtown”), a
Florida limited liability company, with its principal place of business at 4902
Eisenhower Blvd. Tampa, Florida 33634, confirms the understanding and agreement
between the Company and the Midtown as follows:




1.

Services.  Provide strategic advice and consulting services, on an as needed
basis as determined by the mutual agreement of both Midtown and the Company,
with regard to one or more of the following: (i) mergers and acquisitions; (ii)
joint ventures and strategic alliances; (iii) consulting on the sale of any
equity in the company or any, all or some of the subsidiaries of the company
(the “Services”).  The scope of the Services and additional compensation
structure, if any, for strategic advice and consulting on behalf of Company or
otherwise, shall be determined on a case- by- case basis by the parties.  




2.

Performance of Services.  In conjunction with the performance of the Services,
Midtown agrees to:




Make itself available to the Company for phone conferences during normal
business hours for reasonable periods of time, subject to reasonable advance
notice and mutually convenient scheduling, for the purpose of advising the
Company with regard to the Services to be performed and the preparation of such
reports, summaries, corporate profiles, due diligence packages and/or other
material and documentation as Midtown  shall deem to be necessary to properly
present the Company to individuals and/or entities that could be a benefit to
the Company.  




Advise the Company in evaluating proposals from potential strategic alliances
and other forms of financing.  




Midtown shall devote such time and effort as it deems commercially reasonable
under the circumstances to the affairs of the Company to render the Services.
 Company acknowledges that Midtown currently renders and may continue to render
services to other companies that may be similar to the Services and that Midtown
is free to render advice and perform such services for other companies.  Midtown
shall not provide any services that constitute the rendering of a legal opinion
or perform any work that is in the ordinary purview of a Certified Public
Accountant.  Midtown cannot guarantee results on behalf of the Company, but
shall pursue all avenues that it deems reasonable through its network of
contacts.  




Company agrees to:




In connection with Midtown providing the Services, the Company agrees to keep
Midtown up to date and apprised of all business, market and legal developments
related to the Company and its operations and management and shall furnish to
Midtown all data, material and other information relevant to the performance by
Midtown of its obligations under this Agreement, or particular projects as to
which Midtown is acting as advisor, which will permit Midtown to know all facts
material to the advice to be rendered, and all material or information
reasonably requested by Midtown.

 





--------------------------------------------------------------------------------

The Company shall provide to Midtown copies of the Company’s Business Plan,
PowerPoint Presentation and such other collateral materials necessary for
Midtown’s performance hereunder.  The Company shall also make available certain
of its employees for the purposes of presentations and meetings. The Company
acknowledges and agrees that in performing its services under this engagement,
Midtown may rely upon the data, material and other information supplied by the
Company without independently verifying the accuracy, completeness or veracity
of same. In the event that the Company fails or refuses to furnish any such
data, material or information reasonably requested by Midtown, and thus prevents
or impedes  Midtown's performance hereunder, any inability of Midtown to perform
shall not be a breach of its obligations hereunder.




 Midtown acknowledges and agrees that the Company’s Business Plan, PowerPoint
presentation and other collateral materials to which Midtown may have access to
during the performance of this Agreement are confidential information and as
such, shall not be distributed to third parties, which such distribution is
outside the scope of the services to be performed hereunder.  Notwithstanding
the foregoing, Midtown shall not be required to maintain confidentiality with
respect to information (i) which is or becomes part of the public domain; (ii)
of which it had independent knowledge prior to disclosure; (iii) which comes
into the possession of Midtown or its employees or agents in the normal and
routine course of its own business from and through independent non-confidential
sources; or (iv) which is required to be disclosed by Midtown pursuant to legal
process or in accordance with governmental or regulatory requirements. If
Midtown is requested or required (by oral questions, interrogatories, requests
for information or document subpoenas, civil investigative demands, or similar
process) to disclose any confidential information supplied to it by the Company,
or the existence of other negotiations in the course of its dealings with the
Company or its representatives, Midtown shall, unless prohibited by law,
promptly notify the Company of such request(s) so that the Company may seek an
appropriate protective order




3.  

Term.  The term of this Agreement shall commence on the date Midtown closes on a
Financing or Offering on behalf of the Company and shall end twelve months
thereafter, unless terminated in accordance with the provisions set forth below,
or extended by the mutual written consent of the parties hereto (the “Term”).
 This Agreement may be terminated only:




(a)

By Midtown upon default in the payment of any amounts due to Midtown pursuant to
this Agreement, if such default continues for more than fifteen (15) days
following receipt by the Company from Midtown of written notice of such default
and demand for payment; or




(b)

By mutual agreement of the parties.




Upon termination of this Agreement, Midtown shall receive full payment of all
Midtown’s fees and expenses (at the rate and to the extent it would otherwise
have been entitled to receive such payments, including with all appropriate
adjustments) up to the effective termination date.

 

4.

Compensation for Services.




(a)

Regardless of whether there is a completed Transaction, the Company shall remit
to Midtown $0 per month in cash and one-hundred fifty thousand dollars
($150,000) or 1,875,000 shares in non-refundable shares of the Company’s common
stock (the “Common Stock”) at the Midtown’s discretion.  Fifty percent of this
retainer shall be payable duly upon execution of this Agreement and Fifty
percent of this retainer shall be payable duly upon the completion of the
following: (i) Completion of a 7 to 10 page working document to use to go out
with a road show (ii) Company having met with a minimum of five potential
underwriters and/or investors (iii) identification of at minimum one lead
underwriter or investor for the go public strategy for any or all subsidiaries
of the Company (iv) pre-public offering valuation determined .




(b)

As compensation for a completed Transaction, (as defined below) a fee (the
“Fee”) in an amount pursuant to the following table shall be paid to Midtown
upon the closing of any Transaction:




7% on the economic value of the Transaction;





--------------------------------------------------------------------------------




The Fee may be payable in cash or securities of the Company, which securities
shall be valued at a price equal to the lesser of thirty percent of the closing
bid price of the Company’s common stock at the time of the Closing of a
Transaction or $.0.101 per share (or the legal successor in the Transaction), at
the sole option of Midtown. “Economic Value” shall mean any cash, security, debt
or equity instrument or any other financial offer tendered to the Company as a
result of Midtown’s performance of the Services herein for a Transaction that
results in a merger, acquisition, joint venture, strategic alliance,
reorganization, subsidiaries, affiliates, or sale of all or substantially all of
the capital stock or assets or debt instruments or other similar business or
financial relationship approved by the Company.  




The payments to Midtown pursuant to paragraph (b) of this Section 4 shall be
payable at the closing of any Transaction that  results from the Services
performed during the Term.  A Transaction shall be defined as  (i) the sale of
all or substantially all the Company’s assets, (ii) a consolidation or merger of
the Company with or into any other corporation or other entity or person, or any
other corporate transaction (including a sale of equity interests by the current
equity owners of the Company) in which the equity owners of the Company
immediately prior to such consolidation, merger or reorganization own less than
or equal to fifty percent (50.0%) of the voting power of the surviving entity
(or its parent) following such transaction,  (iii) any offer of any securities
of the Company, including debt securities, (iv) the sale of any or all of the
equity in any or all subsidiaries or affiliates of the Company or (v)any other
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) that the parties agree should trigger
a Fee to Midtown  (a “Transaction”).         




 

5.

Expenses.

The Company hereby agrees that all fees paid under this Agreement, are exclusive
of any reasonable out of pocket costs and expenses that will be incurred by the
members of Midtown pursuant to providing the Services.    Midtown agrees to
receive prior written consent from the Company for any expenses that total over
$1000.  The Company will reimburse any reasonable costs and expenses incurred by
a Midtown member in relation to the performance of its Services within fifteen
(15) days of being invoiced by Midtown for such costs and expenses.  




6.

Use of Name.

The Company shall not utilize the name “Midtown Partners and Company”, or any
derivative thereof, in any publication, announcement or otherwise, without the
prior written consent of Midtown.  




7.

 Liability of Midtown.

In furnishing the Company with advice and other services as herein provided,
neither Midtown nor any officer, director or agent thereof shall be liable to
the Company or its creditors for errors of judgment or for anything, except for
the Midtown's gross negligence or intentional or willful misconduct in the
performance of its duties under this Agreement.




               (a)

It is further understood and agreed that Midtown may rely upon information
furnished to it reasonably believed to be accurate and reliable and that, except
as herein provided, Midtown shall not be accountable for any consequential
damages or loss suffered by the Company by reason of the Company's action or
inaction on the basis of any advice, recommendation or approval of Midtown, its
partners, employees or agents.




               (b)

The Company acknowledges that all opinions and advice (written or oral) given by
Midtown  to the Company in connection with the Midtown’s engagement are intended
solely for the benefit and use of the Company in considering the transaction to
which they relate, and the Company agrees that no person or entity other than
the Company shall be entitled to make use of or rely upon the advice of Midtown
to be given hereunder, and no such opinion or advice shall be used for any other
purpose or reproduced, disseminated, quoted or referred to at any time, in any
manner or for any purpose, nor may the Company make any public references to
Midtown, or use Midtown’s name in any annual reports or any other reports or
releases of the Company without the Midtown’s prior written consent.








--------------------------------------------------------------------------------







8.

Indemnification and Warranties. The Company agrees to indemnify Midtown and hold
it harmless against any losses, claims, damages or liabilities arising out of,
in connection with, or relating in any manner, directly or indirectly, to this
Agreement, or the rendering of services by Midtown in accordance with this
Agreement, unless it is determined by a court of competent jurisdiction that
such losses, claims, damages or liabilities arose out of the gross negligence of
Midtown, or any violation of applicable law by Midtown.  Additionally, the
Company agrees to reimburse Midtown immediately for any and all expenses,
including, without limitation, attorney fees, incurred by Midtown in connection
with investigating, preparing to defend or defending, or otherwise being
involved in, any lawsuits, claims or other proceedings arising out of or in
connection with or relating in any manner, directly or indirectly, to this
Agreement or the rendering of any services in accordance with the Agreement (as
defendant, nonparty, or in any other capacity other than as a plaintiff,
including, without limitation, as a party in an inter-pleader action); provided,
however, that in the event a final determination is made by a court of competent
jurisdiction that the losses, claims, damages or liability arose primarily out
of the gross negligence of Midtown, or any violation of applicable law by
Midtown, Midtown will remit to the Company such amount an amounts for which it
had been reimbursed under this paragraph to the extent of its gross negligence.
 The Company further agrees that the indemnification and reimbursement
commitments set forth in this paragraph shall extend to any controlling person,
strategic alliance, partner, member, shareholder, director, officer, employee,
agent or subcontractor of Midtown and their heirs, legal representatives,
successors and assigns.




Midtown represents and warrants that the Services performed hereunder shall at
all times be in compliance with all applicable state and federal laws and
regulations, including, but not limited to, securities laws and regulations.  




9.  

Broker-Dealer.  The Company recognizes that Midtown, is a broker or dealer as
such terms are defined under the 1933 and 1934 Securities Acts as well as all
regulations and promulgations interpreting or enforcing the terms of such acts
(the “Acts”).  As such, the parties expressly acknowledge that all fees paid to
Midtown hereunder shall constitute consulting fees for its strategic advice and
not for raising money for the Company.  




10.

Independent Contractor.  The parties hereto agree that Midtown is an independent
contractor and shall not in any manner be deemed an agent or partner of, or
co-venturer with the Company.  In no event is Midtown authorized or obligated to
commit the Company to any agreement and the Company shall have no obligation to
enter into any transaction identified by Midtown.  The Company is not obligated
or required to accept any offer to purchase equity securities by any Investor
identified by Midtown.




11.

Assignments and Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  The rights and obligations of the Company under this Agreement may not
be assigned or delegated without the prior written consent of Midtown, and any
purported assignment without the written consent of Midtown shall be null and
void.  




12.

Modification and Waiver.  Only an instrument in writing executed by the parties
hereto may amend this Agreement.  The failure of any party to insist upon strict
performance of any of the provisions of this Agreement shall not be construed as
a waiver of any subsequent default of the same or similar nature, or any other
nature.  




13.

Construction.  The captions used in this Agreement are provided for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement.








--------------------------------------------------------------------------------

14.

Facsimile Signatures.  Facsimile transmission of any signed original document,
and re-transmission of any signed facsimile transmission, shall be the same as
delivery of an original.  At the request of either party, the parties shall
confirm facsimile transmitted signatures by signing an original document.




15.

Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
HILLSBOROUGH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.




16.

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect, and of the remaining provisions of this
Agreement, shall not be in any way impaired.




17.

Exclusive.  The parties acknowledge and agree that Midtown being granted
exclusive rights with respect to the Services to be provided to the Company.  




18.

Non-Circumvention.  Neither party shall attempt to or actually circumvent or
interfere with business relationships between the Company and/or Midtown, their
clients or sources of transactions. Further, now and for two years after the
date hereof, the Company shall not, directly or indirectly, establish, or
receive compensation for or receive, any interest, investment, financing, or
participate in any merger, acquisition, joint venture, agency, vendor, or other
relationship with Midtown’s clients or sources of transactions, in circumvention
of the business relationships between the Company and Midtown’s clients or
sources of transactions. The Company hereby irrevocably agrees not to
circumvent, avoid, bypass, or obviate, directly or indirectly, the intent of
this Agreement.




19.

Survivability.  Neither the termination of this Agreement nor the completion of
any services to be provided by Midtown hereunder, shall affect the provisions of
this Agreement that shall remain operative and in full force and effect.  




20.

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.
 Specifically, all prior agreements and contracts entered into by and between
the parties hereto shall immediately terminate upon the execution of this
Agreement and neither party shall have any further obligations thereunder.





--------------------------------------------------------------------------------







If you are in agreement with the foregoing terms and conditions, please execute
this letter in the space provided below and return it to Midtown via facsimile
and first class mail.




If the foregoing correctly sets forth the understanding between Midtown and the
Company, please so indicate in the space provided below for that purpose.  The
undersigned parties hereto have caused this Agreement to be duly executed by
their authorized representatives, pursuant to corporate board approval and
intend to be legally bound.




CORD BLOOD AMERICA INC.

  MIDTOWN PARTNERS & CO., LLC.

 

 

By:

 

 

By:

 

 

Mathew L. Schissler

Bruce Jordan

Chairman of the Board & Chief Executive Officer

President




          




















 



